ILLINOIS OFFICIAL REPORTS
                                        Appellate Court



  Wolin v. Department of Financial & Professional Regulation, 2012 IL App (1st) 112113




Appellate Court            HOWARD WOLIN, Plaintiff-Appellant, v. THE DEPARTMENT OF
Caption                    FINANCIAL AND PROFESSIONAL REGULATION; BRENT
                           ADAMS, as Secretary of THE DEPARTMENT OF FINANCIAL AND
                           PROFESSIONAL REGULATION; DONALD W. SEASOCK, as Acting
                           Director of the Division of Professional Regulation; ILLINOIS STATE
                           MEDICAL DISCIPLINARY BOARD; EDWARD P. ROSE, as
                           Chairperson of the Board; and TARIQ H. BUTT, JUDY L. CATES,
                           RICHARD R. FAY, MARIA LaPORTA, GEORGIA D. LUBBEN,
                           SARITA M. MASSEY, GRACE ALLEN NEWTON, and RODEY
                           WASSEF, as Members of the Board, Defendants-Appellees.


District & No.             First District, Sixth Division
                           Docket No. 1-11-2113


Filed                      December 21, 2012


Held                       The indefinite suspension of plaintiff’s medical license was upheld on the
(Note: This syllabus       grounds that plaintiff failed to establish that he was denied due process
constitutes no part of     when he was not allowed to make an oral statement and present
the opinion of the court   documentary evidence in proceedings on charges that he violated the
but has been prepared      Medical Practice Act by using “crystals and secret methods” in his
by the Reporter of         psychiatry practice, and he also was properly found in default for not
Decisions for the          producing certain requested documents.
convenience of the
reader.)


Decision Under             Appeal from the Circuit Court of Cook County, No. 10-CH-44976; the
Review                     Hon. Lee Preston, Judge, presiding.


Judgment                   Affirmed.
Counsel on                  Law Offices of Nye & Associates, Ltd., of Buffalo Grove (Sandra G. Nye,
Appeal                      of counsel), for appellant.

                            Lisa Madigan, Attorney General, of Chicago (Michael A. Scodro,
                            Solicitor General, and Brett E. Legner, Assistant Attorney General, of
                            counsel), for appellees.


Panel                       PRESIDING JUSTICE LAMPKIN delivered the judgment of the court,
                            with opinion.
                            Justices Hall and Gordon concurred in the judgment and opinion.



                                              OPINION

¶1           Plaintiff, Howard E. Wolin, M.D., appeals the decision of the Illinois Department of
        Financial and Professional Regulation (Department) to indefinitely suspend his license to
        practice medicine. Plaintiff contends that the administrative proceedings he was provided
        failed to comply with the requirements of due process where he was deprived of a full and
        fair opportunity to be heard and subjected to the bias of the administrative decision makers.
        Plaintiff further contends that the acting director of division of professional regulation abused
        his discretion when finding plaintiff in default and entering judgment against him. Based on
        the following, we affirm the Department’s decision to indefinitely suspend plaintiff’s
        medical license.

¶2                                               FACTS
¶3          Plaintiff was a registered physician and surgeon in Illinois with a concentration in the
        field of psychiatry. Plaintiff’s practice included “integrative medicine,” in which alternative
        or complementary treatments were used along with conventional mainstream medicine.
        Plaintiff claimed to use “some aspects” of mind-body medicine, biologically based practices,
        and energy therapies.
¶4          On October 16, 2008, the Department sent plaintiff a notice of preliminary hearing along
        with a complaint that the Department had filed against plaintiff. According to the complaint,
        on or about April 28, 2007, plaintiff began treating C.B., and the treatment “included the use
        of crystals and secret methods” in violation of the Illinois Medical Practice Act of 1987
        (Medical Practice Act) (225 ILCS 60/22 (West 2008)). The complaint additionally claimed
        that between April 28, 2007, and August 7, 2007, plaintiff charged C.B. $11,451.28 for
        consultations, supplements, crystals, and shipping. Specifically, plaintiff was charged with
        violating three sections of the Medical Practice Act: section 22(A)(5), for engaging in
        dishonorable, unethical, or unprofessional conduct of a character likely to deceive, defraud,
        or harm the public; section 22(A)(6), for obtaining any fee by defraud, deceit, or

                                                  -2-
     misrepresentation; and section 22(A)(10), for making a false or misleading statement
     regarding his skill or the efficacy or value of the medicine or treatment he prescribed. 225
     ILCS 60/22(A)(5), (6), (10) (West 2010). The Department sought revocation, suspension,
     or other discipline against plaintiff’s medical license.
¶5       Plaintiff responded to the complaint on November 19, 2008, denying the Department’s
     allegations, including the allegation that he used “secret methods” in treating a patient.
     Plaintiff further raised the matter of the Department’s failure and refusal to supply him with
     appropriate release documents required by the federal Health Insurance Portability and
     Accountability Act of 1996 (HIPAA) (42 U.S.C. § 1320d et seq. (2006)).
¶6       At the Department’s preliminary hearing, plaintiff complained that the Department
     should have held an informal conference first. As a result, an informal conference was held
     on May 20, 2009, and was attended by plaintiff, his attorney, an attorney for the Department,
     and Edward P. Rose, M.D., chair of the medical disciplinary board (Disciplinary Board).
     Informal conferences held before the Disciplinary Board are confidential; therefore, no
     transcript appears in the record and we present the statements as they have been reported by
     the parties. During the conference, plaintiff invoked his constitutional right to decline to
     answer whether he personally used crystals as part of his practice because, according to
     plaintiff, he had been threatened with criminal action for using crystals. Instead, plaintiff
     attempted to make a statement regarding the “theory and practice of the therapeutic use of
     *** crystals and other forms of energy healing and to discuss the subject generally.”
     According to plaintiff, Dr. Rose “sharply interrupted” him, refused to hear the statement, and
     said he was not interested in plaintiff’s theories. According to plaintiff, Dr. Rose said the
     relevant issue was whether plaintiff used crystals in his practice because such actions would
     result in discipline. At that point, the informal conference was terminated.
¶7       Then, on September 25, 2009, plaintiff filed a motion seeking to disqualify members of
     the Disciplinary Board from hearing the disciplinary charges against him. The Department
     filed a response, denying any wrongdoing. Plaintiff’s motion to disqualify was never ruled
     on by the Department.
¶8       On October 5, 2009, the Department filed its first motion to compel plaintiff to produce
     “any and all medical records, psychiatric records, psychotherapy notes and/or any other
     relevant information regarding patient C.B.” and enclosed copies of documents purporting
     to be authorizations executed by C.B. permitting plaintiff to release the requested records to
     the Department. The release requests were provided to plaintiff’s attorney on February 9,
     2009, but plaintiff failed to produce any records in response. On November 23, 2009, the
     Department filed a second motion to compel. On December 28, 2009, plaintiff answered,
     stating that the record-release forms signed by C.B. were defective. On January 12, 2010, the
     Department filed a response, maintaining the release requests complied with the requisite
     statute.
¶9       On February 8, 2010, at a status hearing, plaintiff sought leave to file a surreply to the
     Department’s January 12, 2010, response. The administrative law judge (ALJ), Sadzi Oliva,
     denied the request. In addition, ALJ Oliva found that the releases provided by C.B. complied
     with the Illinois Mental Health and Developmental Disabilities Confidentiality Act


                                              -3-
       (Confidentiality Act) (740 ILCS 110/1 (West 2008)) and the federal HIPAA, and further
       found that the therapist-patient privilege could be waived by the holder of the privilege,
       which C.B. clearly intended to do. Accordingly, the order granted the Department’s second
       motion to compel, provided plaintiff until March 8, 2010, to comply, and noted a status
       hearing scheduled for March 29, 2010.
¶ 10       However, on March 11, 2010, the Department filed a motion to transfer the matter to the
       acting director of the division of professional regulation, Donald W. Seasock (Director), for
       a decision based on the pleadings because plaintiff had not complied with the ALJ’s
       discovery order. After reviewing the transfer order, ALJ Oliva provided plaintiff until March
       24, 2010, to respond and confirmed the March 29, 2010, status hearing. On March 24, 2010,
       plaintiff responded, seeking reconsideration and vacatur of the February 8, 2010, order to
       produce C.B.’s medical records. Plaintiff argued that he had not received the February 8,
       2010, order, and that the release forms did not comply with the law.
¶ 11       On March 29, 2010, a status hearing was held before ALJ John Lagattuta during which
       he refused to entertain additional arguments, finding the matter to be fully briefed. ALJ
       Lagattuta ultimately denied plaintiff’s motion and required plaintiff to produce C.B.’s
       medical records by April 5, 2010, otherwise a default order would be entered.
¶ 12       On April 12, 2010, plaintiff was held in default for failing to produce C.B.’s medical
       records and the matter was transferred to the Director. Upon transfer, the matter was assigned
       to the Disciplinary Board, this time to review the pleadings and make recommendations to
       the Director. On June 2, 2010, the Disciplinary Board issued its findings of fact, conclusions
       of law, and recommendations to the Director, recommending that plaintiff be found guilty
       of the violations charged in the complaint and that his license be indefinitely suspended.
¶ 13       On June 3, 2010, the Department issued a notice to plaintiff stating that he had 20 days
       from the date of mailing to present a written motion for rehearing/reconsideration specifying
       the grounds therefor. The notice further provided that the “Director of the Department may
       grant oral argument on this Motion if he deems it necessary for a clearer understanding of
       the issues presented.” Plaintiff filed a motion for rehearing and/or reconsideration on June
       22, 2010, requesting oral argument. In his motion, plaintiff claimed that Dr. Rose and the
       Disciplinary Board were biased against him and that the record-release forms were invalid.
       The Department responded on July 2, 2010, citing the February 8, 2010, order of ALJ Oliva.
       Further, the Department attached the six release forms signed and submitted by C.B. On
       August 9, 2010, plaintiff filed his reply to the Department’s response.
¶ 14       On September 23, 2010, the Director denied plaintiff’s motion to reconsider the
       Disciplinary Board’s recommendation. The Director found that three of the release forms
       signed by C.B. were valid and enforceable authorizations to release the requested medical
       records. Additionally, the Director concluded that plaintiff’s failure to comply with those
       documents was grounds for a decision upon the pleadings. Without a hearing, the Director
       adopted the Disciplinary Board’s findings, conclusions, and recommendation. Consequently,
       plaintiff’s medical license was indefinitely suspended.
¶ 15       On October 15, 2010, plaintiff filed his complaint for administrative review and the
       Department responded. At the subsequent hearing, the circuit court rejected the claim that


                                                -4-
       Dr. Rose, or any other member of the Disciplinary Board, was biased. In its final written
       order, entered July 20, 2011, the court explained that “there is nothing in the record that
       indicates that Dr. Rose was unable to judge this controversy fairly.” The court also found that
       the Department did not violate plaintiff’s right to due process by deciding the matter on the
       pleadings because the entry of default against plaintiff was reasonable under the
       circumstances. Furthermore, the court held that the three record-release authorizations found
       valid by the Department did indeed comply with the law. This appeal followed.

¶ 16                                          DECISION
¶ 17                                    I. Standard of Review
¶ 18        Plaintiff disputes the Department’s decision to suspend indefinitely plaintiff’s medical
       license on the grounds that he was deprived of his due process rights throughout the
       administrative proceedings and that the decision was based on faulty record-release
       authorizations.
¶ 19        On appeal, this court reviews the agency’s decision and not the determination of the
       circuit court conducting the administrative review. Calvary Baptist Church of Tilton v.
       Department of Revenue, 349 Ill. App. 3d 325, 330 (2004). The applicable standard for
       reviewing an agency decision depends on “whether the question presented is one of fact, a
       mixed question of fact and law, or a pure question of law.” Cunningham v. Schaeflein, 2012
       IL App (1st) 120529, ¶ 19. The factual findings and conclusions of an administrative agency
       are deemed prima facie true and correct. Sudzus v. Department of Employment Security, 393
       Ill. App. 3d 814, 819 (2009). The reviewing court’s function is to determine whether those
       findings are contrary to the “manifest weight of the evidence.” Id.; Abrahamson v. Illinois
       Department of Professional Regulation, 153 Ill. 2d 76, 88 (1992). An administrative
       agency’s factual determinations are against the manifest weight of the evidence “only if the
       opposite conclusion is clearly evident.” Abrahamson, 153 Ill. 2d at 88. “The mere fact that
       an opposite conclusion is reasonable or that the reviewing court may have ruled differently
       will not justify the reversal of administrative findings.” Id. Alternatively, an administrative
       agency’s decision on a question of law is not binding on a reviewing court and is reviewed
       de novo. Sudzus, 393 Ill. App. 3d at 824.
¶ 20        The third standard of review applies to an administrative agency’s determination
       involving mixed questions of law and fact. A mixed question of law and fact concerns the
       application of an established set of facts to an undisputed legal standard. Cinkus v. Village
       of Stickney Municipal Officers Electoral Board, 228 Ill. 2d 200, 211 (2008). In other words,
       the issue is whether, when applied to the established facts, the rule of law is or is not
       violated. Id. When examining the legal effect of a given state of facts, the question becomes
       a mixed question of fact and law and the clearly erroneous standard of review applies. Id.
       The clearly erroneous standard is significantly deferential and an agency’s decision should
       be reversed only when the court is left with the definite and firm belief that a mistake has
       been committed. Board of Education of Rich Township High School District No. 227 v.
       Illinois State Board of Education, 2011 IL App (1st) 110182, ¶ 63.



                                                 -5-
¶ 21                                      II. Due Process
¶ 22       Plaintiff claims that he was denied a full and fair opportunity to be heard in conformance
       with the requirements of due process. Specifically, plaintiff contends that he was denied the
       right to be heard throughout the administrative hearings and that he was not afforded a fair
       and impartial hearing due to Dr. Rose’s bias against plaintiff’s style of medicine.

¶ 23                                     A. Right to Be Heard
¶ 24       We first address plaintiff’s assertion that he was denied his right to be heard during the
       informal conference and during the remainder of the administrative hearings.
¶ 25       “[A]n administrative proceeding is governed by the fundamental principles and
       requirements of due process of law. However, due process is a flexible concept that requires
       only such procedural protections as fundamental principles of justice and the particular
       situation demand.” Abrahamson, 153 Ill. 2d at 92. “An administrative hearing comports with
       due process where the parties are given the opportunity to be heard, the right to cross-
       examine adverse witnesses, and impartiality in ruling upon evidence.” Gonzalez v. Pollution
       Control Board, 2011 IL App (1st) 093021, ¶ 42. A court will find a due process violation
       only if there is a showing of prejudice. Id. A claim that an administrative proceeding violated
       an individual’s right to due process presents a question of law and, therefore, is subject to de
       novo review. Sudzus, 393 Ill. App. 3d at 824.
¶ 26       The regulations for the Medical Practice Act of 1987 provide applicable standards for
       medical disciplinary proceedings and, in relevant part, state:
                “(a) An informal conference is the procedure established by the Division to resolve
           complaints, licensing issues, or conflicts prior to initiating any action requiring a formal
           hearing. Informal conferences are for the purposes of compliance review, fact finding,
           and discussion of the issues.
                                                 ***
                (e) The respondent shall have an opportunity at the informal conference to make an
           oral statement and to present any documents that might be relevant to the matter.” 68 Ill.
           Adm. Code 1285.220(a), (e) (2005).
¶ 27       Turning first to plaintiff’s contention regarding the violation of his due process rights at
       the informal conference, plaintiff specifically argues that he was refused an opportunity to
       make an oral statement and to present documentary evidence. While noting that an informal
       conference is a discretionary proceeding, we find that, once an informal conference was held,
       plaintiff should have been afforded the opportunity to make an oral statement and present
       relevant documents during that informal conference, pursuant to section 1285.220(e) of title
       68 of the Code. See 68 Ill. Adm. Code 1285.215 (2005). However, failure to comply with
       the requirements of the informal conference does not rise to the level of a due process
       violation. Defendants argue, and plaintiff concedes, that a violation of an administrative
       regulation does not rise to the level of a constitutional infringement. See Tenny v.
       Blagojevich, 659 F.3d 578, 583 (7th Cir. 2011) (“[f]ailure to implement state law violates
       that state law; not the Constitution” (internal quotation marks omitted)). Moreover, plaintiff


                                                 -6-
       fails to demonstrate, or even allege, that he was prejudiced by his inability to present an oral
       statement or documentary evidence. See Gonzalez, 2011 IL App (1st) 093021, ¶ 42.
¶ 28       Although plaintiff was denied the opportunity to present oral statements and relevant
       documents during the informal conference, he was not precluded from being heard during
       the course of the proceedings. Plaintiff failed to avail himself of the rights provided by
       section 1110.160 of title 68 of the Code (68 Ill. Adm. Code 1110.160 (2004)), such as the
       presentation of and cross-examination of witnesses, by refusing to comply with the ALJ’s
       orders compelling the release of C.B.’s medical records.
¶ 29       In response to plaintiff’s argument that he was denied due process by the denial of his
       motion to file a surreply during the February 8, 2010, status hearing, we find that plaintiff
       had ample opportunity to raise his arguments regarding the Department’s second motion to
       compel. Plaintiff concedes that he not only filed a response to the Department’s second
       motion to compel, but also moved to reconsider and vacate the order granting the motion.
       Moreover, plaintiff does not cite any authority to support his contention that he has a due
       process right to file a surreply in violation of Illinois Supreme Court Rule 341(h)(7) (eff. July
       1, 2008) (the appellant must present his contentions “and the reasons therefor, with citation
       of the authorities and the pages of the record relied on”).
¶ 30       We, therefore, conclude that plaintiff was provided sufficient opportunities to be heard
       during the administrative proceedings.

¶ 31                                           B. Bias
¶ 32       Next, plaintiff contends that he was not provided a fair and impartial hearing because Dr.
       Rose was biased against plaintiff’s “style of medicine,” thereby infecting the actions of the
       entire Disciplinary Board and the Director.
¶ 33       In order to demonstrate bias or prejudice, a claimant must “show[ ] in the record that the
       administrative proceedings were either tainted by dishonesty or contained an unacceptable
       risk of bias.” (Internal quotation marks omitted.) SMRJ, Inc. v. Russell, 378 Ill. App. 3d 563,
       571 (2007); see Williams v. Board of Trustees of the Morton Grove Firefighters’ Pension
       Fund, 398 Ill. App. 3d 680, 692-93 (2010). Bias may be indicated “if a disinterested observer
       might conclude that the administrative body, or its members, had in some measure adjudged
       the facts as well as the law of the case in advance of hearing it.” (Internal quotation marks
       omitted.) Danko v. Board of Trustees of Harvey Pension Board, 240 Ill. App. 3d 633, 642
       (1992). “[A] mere possibility of prejudice is insufficient to show that a board, or any of its
       members, was biased.” (Internal quotation marks omitted.) Daniels v. Police Board, 338 Ill.
       App. 3d 851, 862 (2003); SMRJ, 378 Ill. App. 3d at 571. Moreover, a decision maker is not
       disqualified “simply because he has taken a position, even in public, on a policy issue related
       to the dispute, in the absence of a showing that he is not capable of judging a particular
       controversy [fairly] on the basis of its own circumstances.” (Internal quotation marks
       omitted.) Daniels, 338 Ill. App. 3d at 862. In the absence of a showing to the contrary,
       members of the administrative tribunal “are assumed to be men of conscience and intellectual
       discipline, capable of judging a particular controversy fairly on the basis of its own
       circumstances.” (Internal quotation marks omitted.) Id. at 861.

                                                 -7-
¶ 34       In the case at hand, plaintiff rests his assertions of bias on allegations that Dr. Rose, in
       his role as chair of the Disciplinary Board, was hostile toward plaintiff’s style of medicine
       and refused to allow plaintiff to make an oral statement and present documents during the
       informal conference. We again note that, due to the confidential nature of the informal
       conference, there are no transcripts available to verify plaintiff’s statements or review Dr.
       Rose’s alleged statements within their full context. See 68 Ill. Adm. Code 1285.310(a)
       (2005). Relying solely on plaintiff’s characterization of the events, however, we nevertheless
       find that plaintiff failed to sufficiently show that the proceedings were “tainted by dishonesty
       or contained an unacceptable risk of bias.” SMRJ, 378 Ill. App. 3d at 571. Plaintiff concedes
       that he refused to discuss his use of crystals during the treatment of his patient, thus showing
       that neither Dr. Rose nor any of the Disciplinary Board members made any judgments
       regarding the merits of the case in advance of hearing it. See Danko, 240 Ill. App. 3d at 642.
       Additionally, Dr. Rose’s alleged “hostile” attitude and behavior toward plaintiff’s style of
       medicine does not automatically require disqualification. See Daniels, 338 Ill. App. 3d at
       862. There are no additional facts within the record or plaintiff’s assertions that indicate that
       Dr. Rose was unable to judge the controversy fairly and impartially. Accordingly, we reject
       plaintiff’s claim that he was deprived of due process on that basis.

¶ 35                                 III. Medical Authorizations
¶ 36       Plaintiff claims that the Director abused his discretion in finding plaintiff in default and
       entering judgment against him for failing to produce the requested documents where the
       medical-record-release authorizations for those documents were invalid.
¶ 37       As noted above, the applicable standard for reviewing an agency decision depends on
       “whether the question presented is one of fact, a mixed question of fact and law, or a pure
       question of law.” Cunningham, 2012 IL App (1st) 120529, ¶ 19.
¶ 38       We first address whether the challenged record-release authorizations were valid. That
       question presents a mixed question of law and facts. See Cinkus, 228 Ill. 2d at 211.
       Accordingly, we apply the clearly erroneous standard of review. See id.
¶ 39       The Director determined that three record-release authorizations, labeled Department
       exhibits A, C2, and C3, were valid. Plaintiff asserts, however, that each authorization was
       invalid because it failed to comply with both the state and federal laws that govern the
       confidentiality and disclosure of mental health records.
¶ 40       Turning first to the question of federal compliance, numerous regulations have been
       promulgated to implement HIPAA. In relevant part, medical information may be disclosed
       pursuant to a valid authorization under section 164.508 of the regulations. 45 C.F.R.
       § 164.502(a)(1)(iv) (2012). Section 164.508 of the regulations provides that authorization
       for psychotherapy notes is not required if disclosure is required by section 164.512(d) with
       respect to the oversight of the originator of the psychotherapy notes. 45 C.F.R.
       § 164.508(a)(2)(ii) (2012). Section 164.512 of the regulations states that otherwise protected
       health information may be disclosed without written authorization of the individual as
       required by section 164.508 in certain circumstances. 45 C.F.R. § 164.512 (2012). One such
       circumstance is disclosure to a health oversight agency for oversight activities authorized by

                                                 -8-
       law, including administrative investigations, licensure and disciplinary actions,
       administrative proceedings, and other activities necessary for the oversight of the health care
       system. 45 C.F.R. § 164.502(d) (2012). A health oversight agency includes a state agency
       authorized by law to oversee the health care system. 45 C.F.R. § 164.501 (2012). As an
       agency that oversees the Medical Practice Act, the Department qualifies as a health oversight
       agency. 225 ILCS 60/10 (West 2010); see Doe v. Illinois Department of Professional
       Regulation, 341 Ill. App. 3d 1053, 1063 (2003). Therefore, pursuant to HIPAA, written
       authorizations were not required for the disclosure of C.B.’s mental health records to the
       Department. Accordingly, there was no federal HIPAA violation.
¶ 41       Turning next to plaintiff’s contention that the record-release authorizations failed to
       comply with the Confidentiality Act, we note that plaintiff has made inconsistent arguments
       regarding exhibit A’s compliance with the statute. Notably, plaintiff first argued in his
       appellant brief that exhibit A was in compliance with the Confidentiality Act, but later
       contended in his reply brief that it had not complied with the statute. We address plaintiff’s
       challenges related to the compliance of the record-release authorizations with the
       Confidentiality Act in turn.
¶ 42       The Confidentiality Act provides that all mental health and developmental disabilities
       records and communications generally may be disclosed to someone other than those persons
       permitted by section 4 of the Confidentiality Act only with the written consent of persons
       allowed access pursuant to section 5. 740 ILCS 110/5(a) (West 2010). In other words, for
       purposes of this case, C.B., having the right to inspect and copy her own records, could
       authorize disclosure of her medical records in accordance with the written consent described
       in section 5(b) of the Confidentiality Act.
¶ 43       Specifically, consent forms must be in writing and include the following:
                “(1) the person or agency to whom disclosure is to be made;
                (2) the purpose for which disclosure is to be made;
                (3) the nature of the information to be disclosed;
                (4) the right to inspect and copy the information to be disclosed;
                (5) the consequences of a refusal to consent, if any; and
                (6) the calendar date on which the consent expires, provided that if no calendar date
           is stated, information may be released only on the day the consent form is received by the
           therapist; and
                (7) the right to revoke consent at any time.” 740 ILCS 110/5(b) (West 2010).
¶ 44       Plaintiff claims that the authorizations failed to comply with section 5(a)(4). 740 ILCS
       110/5(a)(4) (West 2010). The authorizations provided: “I understand that the above-named
       agency/facility/person authorized to receive this information has the right to inspect and copy
       the information to be disclosed.” Plaintiff asserts that the right to inspect and copy the
       information to be disclosed should be with the authorizing person. Defendant, however,
       claims that the form does not have to disclose the right to inspect and copy the information
       to the individual providing consent but, rather, to the individual/entity to whom disclosure
       is authorized.


                                                -9-
¶ 45       Section 4 of the Confidentiality Act separately governs the authorizing individual’s right
       to inspect and copy records (740 ILCS 110/4(a) (West 2010)), while section 5 enumerates
       the requirements where “records and communications may be disclosed to someone other
       than those persons listed in Section 4 of this Act only with the written consent of those
       persons who are entitled to inspect and copy a recipient’s record pursuant to Section 4 of this
       Act” (740 ILCS 110/5(a) (West 2010)). Thus, we find that the language in all three
       authorization forms is in compliance with the Confidentiality Act.
¶ 46       Additionally, plaintiff asserts that exhibit C2 is further defective because the signer wrote
       “N/A” in the blank informing the signer of the consequences of refusing to consent to the
       disclosure pursuant to section 5(a)(5). 740 ILCS 110/5(a)(5) (West 2010). Plaintiff claims
       that the “N/A” written in exhibit C2 indicates that the signer was “not aware.” This argument
       strains the meaning of the phrase which is commonly used to mean “not applicable.” Indeed,
       plaintiff has made note that discussions with the Department have revealed that N/A means
       “not applicable.” Therefore, we find this argument without merit.
¶ 47       Next, we consider plaintiff’s contention that exhibit A is in violation of section 5(c)
       despite the inconsistencies in his briefs. 740 ILCS 110/5(c) (West 2010). Section 5(c) states
       that “[o]nly information relevant to the purpose for which disclosure is sought may be
       disclosed.” 740 ILCS 110/5(c) (West 2010). “Blanket consent to the disclosure of
       unspecified information shall not be valid.” 740 ILCS 110/5(c) (West 2010). Exhibit A
       requests “any and all services and products provided by Dr. Wolin, his office staff, and
       colleagues.” We note that the language in the record-release authorization is broad.
       Nevertheless, the request is for relevant information needed to assess the kinds of methods
       that were used in the treatment of plaintiff’s patient. Moreover, as noted above, the clearly
       erroneous standard is “significantly deferential” and we do not have a “definite and firm
       conviction that a mistake has been made.” See Board of Education of Rich Township High
       School District No. 227, 2011 IL App (1st) 110182, ¶ 63. Therefore, we find that exhibit A
       is not in violation of section 5(c). 740 ILCS 110/5(c) (West 2010).
¶ 48       Finally, we consider whether the Director abused his discretion in finding plaintiff in
       default for his failure to comply with orders requiring him to produce documents and by
       entering an indefinite suspension of his medical license. “An administrative agency’s
       decision regarding the conduct of its hearing *** [is] governed by an abuse of discretion
       standard and is subject to reversal only if there is demonstrable prejudice to the complaining
       party.” Matos v. Cook County Sheriff’s Merit Board, 401 Ill. App. 3d 536, 541 (2010). Here,
       we find that the authorization forms were valid and, therefore, the Director did not abuse his
       discretion in suspending plaintiff’s medical license.

¶ 49                                      CONCLUSION
¶ 50       For the foregoing reasons, we find that plaintiff has failed to demonstrate that he was
       denied due process throughout the administrative process. We likewise find that the record-
       release authorizations were valid and the Director did not abuse his discretion in finding
       plaintiff in default. Accordingly, we affirm the judgment of the circuit court upholding the
       decision of the Department to indefinitely suspend plaintiff’s medical license.


                                                 -10-
¶ 51   Affirmed.




                   -11-